Case 2:18-cr-00325-DSF Document 55 Filed 04/01/20 Page 1 of 7 Page ID #:512




                UNITED STATES DISTRICT COURT
               CENTRAL DISTRICT OF CALIFORNIA




  UNITED STATES OF AMERICA,            CV 19-4788 DSF
      Plaintiff,                       CR 18-0325 DSF

                  v.                   Findings of Fact, Conclusions of
                                       Law, and Order DENYING
  SHIN HO KANG,                        Motion to Vacate, Set Aside, or
      Defendant.                       Correct Sentence; Denial of
                                       Certificate of Appealability




     Defendant/Movant Shin Ho Kang pleaded guilty to a single count of
  conspiracy to commit bank fraud. Defendant now alleges that his trial
  counsel, Karine Basmadjian, failed to provide effective assistance of
  counsel because she incorrectly told Defendant that he would not be
  deported if he pleaded guilty and was convicted.

                           I. Findings of Fact

     The Court held an evidentiary hearing on October 30, 2019. The
  Court heard testimony from Defendant, Defendant’s son, Joseph Kang,
  Plaintiff’s immigration expert, Steve Chang, Defendant’s trial counsel,
  Karine Basmadjian, immigration attorney Ashkhen Ashley
  Gambourian, and rebuttal witness Katie Lee. The Court now makes
  the following findings of fact:
Case 2:18-cr-00325-DSF Document 55 Filed 04/01/20 Page 2 of 7 Page ID #:513



    1. Defendant’s testimony is generally not credible. Most
       pertinently:

           a. Defendant’s testimony that Basmadjian advised him that
              he would not be deported if he agreed to the plea agreement
              is not credible.

           b. Defendant’s testimony that Basmadjian advised him that
              he would only receive probation is not credible.

           c. Defendant’s testimony that Basmadjian first advised him
              to consult an immigration attorney on May 11, 2018, is not
              credible.

           d. Defendant’s testimony that Basmadjian advised him to
              answer “yes” to all of the Court’s questions in the plea
              colloquy is not credible.

           e. Defendant’s testimony that he would not have pleaded
              guilty if he had known he would be deported is not credible.

    2. Joseph Kang’s testimony is generally not credible. Most
       pertinently:

           a. Kang’s testimony that Basmadjian said that Defendant
              would not be deported is not credible.

           b. Kang’s testimony that Basmadjian did not ask Defendant
              to meet with an immigration attorney when Kang was
              present is not credible.

    3. Basmadjian’s testimony is credible. Most pertinently, the Court
       finds:

           a. She advised Defendant that he could be, and probably
              would be, deported.

           b. She repeatedly advised Defendant to seek assistance from
              an immigration specialist.




                                     2
Case 2:18-cr-00325-DSF Document 55 Filed 04/01/20 Page 3 of 7 Page ID #:514



           c. She has had numerous clients who were convicted of
              aggravated felonies but have not been deported.

    4. Basmadjian referred Defendant to Ashkhen Ashley Gabourian,
       an immigration attorney.

    5. Defendant met with Gabourian but did not retain her.

    6. Gabourian’s testimony that she advised Defendant that his
       situation was “very bad” and that he would be deported is
       credible.

    7. Basmadjian did not advise Defendant that he would not be
       deported.

    8. Defendant was informed, in writing, that “[his] plea . . . will have
       immigration consequences . . . .”

    9. Basmadjian believed that time was limited because the favorable
       plea deal offered by the government was due to expire and might
       not be renewed. In addition:

           a. At the time the plea agreement was entered, the
              government had not fully documented the loss involved in
              Defendant’s fraud.

           b. The total loss amount could have exceeded $10 million.

           c. Once total losses were documented by the case agent, the
              USAO would not stipulate to a lower loss amount.

   10. At the time of his plea, Defendant would not have rejected the
       very favorable plea offer and proceeded to trial if Basmadjian had
       directly and explicitly told him that there was no chance to avoid
       deportation.

                          II. Conclusions of Law

     An assertion of ineffective assistance of counsel requires that a
  petitioner demonstrate (1) that “counsel’s representation fell below an
  objective standard of reasonableness . . . under prevailing professional


                                      3
Case 2:18-cr-00325-DSF Document 55 Filed 04/01/20 Page 4 of 7 Page ID #:515



  norms,” and (2) petitioner suffered prejudice, which means that “there
  is a reasonable probability that, but for counsel’s unprofessional errors,
  the result of the proceeding would have been different.” Strickland v.
  Washington, 466 U.S. 668, 694 (1984).

  A.    Quality of Representation

      Given the credible testimony before the Court, the Court finds that
  Defendant was properly advised of the immigration consequences of his
  plea and conviction. Basmadjian acted well-within competent
  professional standards in advising Defendant that he would probably
  be deported and urging him to seek more specialized help prior to
  entering a plea. To the degree that the process could be viewed as
  “rushed,” Basmadjian acted competently in light of the impending
  expiration of the favorable plea agreement that Defendant eventually
  signed. Basmadjian recognized that several previous non-citizen
  clients had been convicted of aggravated felonies, yet were not deported
  due to waivers. As Gabourian testified, it is challenging to determine
  whether a felon will be eligible for a waiver and, even if eligible, waiver
  may be denied on discretionary grounds. As time was of the essence
  and Defendant refused to retain an immigration expert, Basmadjian
  was reasonable not to state that Defendant was certain or virtually
  certain to be deported because she could not be sure that such advice
  would have been accurate.

  B.    Prejudice

     Even if Basmadjian’s representation were to be found deficient,
  Defendant has not established prejudice from the ineffective assistance.
  “[W]hen a defendant claims that his counsel’s deficient performance
  deprived him of a trial by causing him to accept a plea, the defendant
  can show prejudice by demonstrating a reasonable probability that, but
  for counsel’s errors, he would not have pleaded guilty and would have
  insisted on going to trial.” Lee v. United States, 137 S. Ct. 1958, 1965
  (2017) (internal quotation marks omitted).

     First, even if Basmadjian should have, but did not, tell Defendant
  that he would definitely be deported, Gabourian, an immigration


                                       4
Case 2:18-cr-00325-DSF Document 55 Filed 04/01/20 Page 5 of 7 Page ID #:516



  specialist, credibly testified that she had told Defendant that he would
  be deported. Therefore, Defendant certainly knew, or had good reason
  to know, at the time of the plea that he would almost certainly be
  deported. Nonetheless, he chose to plead guilty.

     In this case, the only direct evidence that Defendant would have
  rejected the plea agreement and proceeded to trial is his current
  statement to that effect. But “[c]ourts should not upset a plea solely
  because of post hoc assertions from a defendant about how he would
  have pleaded but for his attorney’s deficiencies. Judges should instead
  look to contemporaneous evidence to substantiate a defendant’s
  expressed preferences.” Lee, 137 S. Ct. at 1967 (2017). Even if a “post
  hoc assertion” could have some value in some cases, in this case
  Defendant has no credibility given his completely implausible
  testimony that Basmadjian told him that there would not be
  immigration consequences of the plea, that he would get a sentence of
  probation, and that he should answer “yes” to all of the Court’s
  questions regardless of the truth of those answers.

     There is also no contemporaneous circumstantial evidence to
  support Defendant’s current position. Basmadjian testified that she
  had to insist repeatedly that Defendant consult with an immigration
  lawyer to verify the immigration ramifications of the plea offer. While
  Defendant was not required to seek such a consultation, his apparent
  lack of interest in getting a more definitive answer to the immigration
  impact of the plea strongly suggests that the possibility of removal was
  not a critical aspect of his decisionmaking. Cf. Lee, 137 S.Ct. at 1967-
  69 (defendant “repeatedly” asked about deportation and trial attorney
  agreed that defendant would not have pleaded guilty if he had known
  he would be deported); United States v. Rodriguez-Vega, 797 F.3d 781,
  785 (9th Cir. 2015) (defendant previously rejected plea offer that would
  have stipulated to removal).

     In evaluating whether a defendant would have insisted on going to
  trial, the chance of conviction is also a relevant factor.




                                      5
Case 2:18-cr-00325-DSF Document 55 Filed 04/01/20 Page 6 of 7 Page ID #:517



        A defendant without any viable defense will be highly
        likely to lose at trial. And a defendant facing such long odds
        will rarely be able to show prejudice from accepting a guilty
        plea that offers him a better resolution than would be likely
        after trial. But that is not because the prejudice inquiry in
        this context looks to the probability of a conviction for its
        own sake. It is instead because defendants obviously weigh
        their prospects at trial in deciding whether to accept a plea.
        Where a defendant has no plausible chance of an acquittal
        at trial, it is highly likely that he will accept a plea if the
        Government offers one.

  Lee, 137 S. Ct. 1966 (2017) (internal citation omitted).

     Defendant would have faced significantly more prison time had he
  proceeded to trial instead of accepting the plea and has presented no
  indication that he had any viable defense to the charges.

     At the time of sentencing, Defendant’s Sentencing Guidelines Range
  was found to be 46 to 57 months. This was based on a total offense
  level of 22 and a criminal history category of II. If Defendant had
  proceeded to trial and been convicted, he would have certainly had an
  offense level three points higher due to a lack of acceptance of
  responsibility. Basmadjian testified that the government was
  indicating that the total loss was likely to be more than $10 million,
  rather than the $1.5-$3.5 million that was used at sentencing. This
  would have added an additional four points to the offense level. These
  two adjustments alone would have raised Defendant’s Guidelines
  Range to 97 to 121 months. In the plea deal, the government also
  agreed to dismiss the charge under 18 U.S.C. § 1028A, which would
  have resulted in an additional mandatory 24-month consecutive
  sentence. Put together, Defendant would have been facing the distinct
  possibility of approximately six extra years of imprisonment had he
  rejected the plea agreement, gone to trial, and been convicted.

     Defendant’s situation at the time of his plea makes it unlikely that
  he would have taken the very high risk of trial for a very small chance



                                      6
Case 2:18-cr-00325-DSF Document 55 Filed 04/01/20 Page 7 of 7 Page ID #:518



  of avoiding deportation. Cf. Lee, 137 S.Ct. at 1969 (defendant could
  have rationally chosen to risk an additional “year or two” in custody for
  chance to avoid deportation); Rodriguez-Vega, 797 F.3d at 790
  (defendant facing total prison term of 10-16 months could have
  rationally chosen trial for chance of avoiding deportation).

                              III. Conclusion

     The Court rejects the factual premises of Defendant’s motion.
  Basmadjian did not provide ineffective assistance of counsel. Even if
  she did, Defendant has not established any prejudice. The motion to
  vacate, set aside, or correct sentence is DENIED. A certificate of
  appealability should not issue because Defendant has not made a
  substantial showing of the denial of a constitutional right, and a
  certificate of appealability should be denied. See 28 U.S.C. § 2253;
  Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).

     IT IS SO ORDERED.



  Date: April 1, 2020                  ___________________________
                                       Dale S. Fischer
                                       United States District Judge




                                      7
